Name: 2007/182/EC: Commission Decision of 19 March 2007 on a survey for chronic wasting disease in cervids (notified under document number C(2007) 860) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  research and intellectual property;  means of agricultural production;  agricultural activity;  information and information processing
 Date Published: 2007-03-24; 2007-08-24

 24.3.2007 EN Official Journal of the European Union L 84/37 COMMISSION DECISION of 19 March 2007 on a survey for chronic wasting disease in cervids (notified under document number C(2007) 860) (Text with EEA relevance) (2007/182/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular Article 6(1) thereof, Whereas: (1) Chronic wasting disease is a transmissible spongiform encephalopathy (TSE) affecting cervids, which is widespread in North America but which has never been reported to date in the Community. (2) On 3 June 2004, the European Food Safety Authority (EFSA) published an opinion recommending that a targeted surveillance should be undertaken of cervids in the Community. The aim of such surveillance would be to detect the possible presence of TSEs in cervids. Accordingly, provision should be made for Member States to carry out surveys in line with that opinion. (3) Regulation (EC) No 999/2001 lays down rules for the prevention, control and eradication of TSEs in animals. That Regulation, as amended by Regulation (EC) No 1923/2006 lays down provision for monitoring programmes for TSEs in cervids. Accordingly, it is now possible to provide for surveys for TSEs in cervids to be carried out by Member States in this Decision. (4) Those surveys should include wild and farmed deer species. Since wild deer should primarily be sampled during the hunting season which is of limited duration, in order to allow Member States sufficient time to achieve target numbers of samples, this Decision should therefore apply following the adoption of Regulation (EC) No 1923/2006 amending Regulation (EC) No 999/2001. (5) Member States should submit an annual report of the results of those surveys on cervids. The detection of a positive finding of TSE in cervids must be immediately reported to the Commission. (6) Member States should ensure that cervids tested for TSEs do not enter the commercial food chain until a negative result has been obtained. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Scope This Decision lays down rules for a survey to detect the presence of chronic wasting disease (CWD) in animals of the deer family, namely cervids (the survey). Article 2 Definitions For the purposes of this Decision the definitions set out in Annex I shall apply. Article 3 Scope of the survey 1. Member States shall carry out a survey to detect the presence of CWD in cervids in accordance with the minimum requirements in Annex II. 2. Member States shall complete their survey no later than the end of the 2007 hunting season. Article 4 Measures to be taken by Member States following testing for CWD Member States shall carry out the measures set out in Annex III following testing for CWD. Article 5 Reports to be provided to the Commission by the Member States Member States shall submit to the Commission the following reports: (a) a report immediately following the discovery of a positive or inconclusive finding for transmissible spongiform encephalopathy in a cervid; (b) an annual report of the results of surveys as set out in Annex IV. Article 6 Summary of reports by the Commission to the Member States The Commission shall present to the Member States a summary of the reports provided for in Article 5. Article 7 Addressees This Decision is addressed to the Member States. Done at Brussels, 19 March 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Regulation (EC) No 1923/2006 (OJ L 404, 30.12.2006, p. 1). ANNEX 1 Definitions For the purposes of this Decision, the following definitions shall apply: (a) target species means wild and farmed red deer (Cervus elaphus) and/or wild white-tailed deer (Odocoileus virginianus); (b) target Member States means those Member States with sufficient target species populations to allow statistically required sample sizes to be achieved; they differ depending on target species and whether wild or farmed target species and are listed in Tables 1 and 2 in Annex II; (c) clinical/sick cervids means cervids showing abnormal behavioural signs and/or locomotor disturbances and/or generally in poor condition; (d) road-injured or killed cervids means cervids hit by road vehicles for which the ante-mortem condition cannot be ascertained; (e) fallen/culled cervids means cervids found dead on-farm or in the wild and farmed cervids culled for health/age reasons; (f) healthy slaughtered cervids means healthy farmed cervids slaughtered in the slaughterhouse or on farm; (g) healthy shot cervids means healthy wild cervids shot during the hunting season; (h) target groups means the cervids defined at points (c) to (g). ANNEX II Minimum requirements for a survey to detect the presence of chronic wasting disease in cervids 1. Sampling by target Member States of target species (a) The target Member States, shall take samples for testing for chronic wasting disease (CWD) in accordance with Table 1 for their wild red deer and white-tailed deer population and table 2 for their farmed red deer population. Those samples may be taken from all target groups in the target Member States. (b) The competent authority of the target Member States shall take into consideration the following criteria when deciding upon the sample selection sampling for target species: (i) all cervids must be over 18 months of age; the age shall be estimated on the basis of dentition, obvious signs of maturity, or any other reliable information; (ii) in the case of healthy shot cervids, samples must be taken in particular from male cervids; (iii) in the case of healthy slaughtered cervids, samples must be taken in particular from older male and female cervids. (c) The competent authority of the target Member States shall take into consideration exposure to the following potential risk factors, where present, when deciding upon the sample selection for target species: (i) densely populated deer areas; (ii) high scrapie incidence; (iii) high BSE incidence; (iv) cervids which have consumed potentially TSE-contaminated feeding stuffs; (v) cervids on farms or in regions where imports from regions affected by CWD of cervids or their products have been recorded in the past. (d) The competent authority of the target Member States shall use random sampling to select target species for sampling. 2. Sampling for CWD in all cervid species by all Member States All Member States shall take samples for CWD from clinical/sick cervids and fallen/culled cervids, as a priority, as well as from road-injured or killed cervids of all cervid species. The competent authority of the Member States shall endeavour to maximise awareness of these cervids and to ensure that as many such cervids are tested for CWD as possible. Table 1 Wild red deer (Cervus elaphus), and White-tailed deer (Odocoileus virginianus) Target species population Sample size Czech Republic 25 000 598 Germany 150 000 598 Spain 220 000 to 290 000 598 France 100 000 598 Italy 44 000 598 Latvia 28 000 598 Hungary 74 000 598 Austria 150 000 598 Poland 600 000 598 Slovakia 38 260 598 Finland 30 000 598 United Kingdom 382 500 598 Table 2 Farmed red deer (Cervus elaphus elaphus) Target species population Sample size Czech Republic  ¥ 9 000 576 Germany 11 500 598 France 17 000 598 Ireland 10 000 581 Austria 10 000 581 United Kingdom 28 000 598 3. Sampling and laboratory testing A sample of obex shall be collected and tested for each cervid in the samples referred to in points 1 and 2 of this Annex. At least a portion of each sample shall be kept fresh or frozen until a negative result is obtained, in case bioassay is required. The competent authority of the Member States must refer to point 3 of Chapter C of Annex X to Regulation EC (No) 999/2001 for guidance on methods and protocols. Rapid tests as referred to in point 4 of Chapter C of Annex X to Regulation EC (No) 999/2001 used for transmissible spongiform encephalopathy (TSE) detection in obex of bovine or small ruminant animals shall be considered suitable for use in the sampling referred to in points 1 and 2 of this Annex. Member States may also use immunohistochemistry for screening purposes for which purpose they shall satisfy a proficiency test by the Community Reference Laboratory. Where a Member State is unable to confirm a positive rapid test result, they shall send adequate tissue to the CRL for confirmation. In the case of positive findings of TSE, the protocol as provided for in point 3.2, (c)(i) and (ii), Chapter C of Annex X to Regulation EC (No) 999/2001 shall apply. 4. Genotyping The prion protein genotype shall be determined for each positive finding of TSE in cervids in accordance with the guidelines of the Community Reference Laboratory for TSEs. ANNEX III Measures following testing of cervids 1. Where a cervid intended to be placed on the market for human consumption has been selected for testing for CWD, the Member States shall ensure the traceability of that carcase and ensure that it is not released for commercial sale until a negative result to the rapid test has been obtained. 2. Insofar as possible, and whenever point 1 applies, the hunter, gamekeeper or farmer, where known, shall be informed when samples are submitted for testing for CWD and the results of a positive rapid test communicated as soon as possible by authorised means. 3. The Member States shall reserve the right to retain material for further diagnostic or research purposes until a negative result to the rapid test for CWD has been obtained. 4. Insofar as possible, except for the material to be retained for further diagnostic or research purposes, all parts of the body of a cervid found positive to the rapid test, including the hide, shall be directly disposed of in accordance with Articles 4(2)(a), (b) or (e) of Regulation (EC) No 1774/2002 (1). (1) OJ L 273, 10.10.2002, p. 1. ANNEX IV Reporting and recording requirements 1. Requirements of Member States: Information to be presented by Member States in their annual report on the survey results for CWD (a) The number of cervid samples submitted for testing, by target group according to the following criteria:  species,  farmed or wild cervids,  target group,  sex,  age. (b) The results of the rapid and confirmatory tests (number of positives and negatives) and, where applicable, of the discriminatory testing, the tissue sampled and the rapid test and confirmatory technique used. (c) The geographical location, including the country of origin if not the same as the reporting Member State, of positive cases of TSE. (d) The genotype and species of each cervid found positive for TSE. 2. Reporting periods The results of the sampling for CWD for the previous year shall be reported in an annual report. This report shall be submitted as soon as possible, but no later than six months after the end of each year of the survey. The 2007 report shall include the results of the 2007 hunting season, even when some samples will have been taken in 2008.